 



Exhibit 10.1

APPENDIX B-10

SUPPLEMENTAL BENEFITS

This Appendix B-10 summarizes the supplemental benefits payable to the named
Participant under the Plan.

         
Participant
  :   Joseph M. Otting
 
       
Formula — Part A
  :   A pension benefit calculated in accordance with the formula and provisions
of the Qualified Plan based on 16 years of post-2001 service, plus any unvested
years of “Benefit Service” under the Qualified Plan.
 
       
Formula — Part B
  :   A pension benefit determined as in Formula — Part A above, except that any
limitation imposed by Section 401(a)(17) or Section 415 of the Code shall be
ignored, less the pension benefit determined in Part A above.
 
       
Formula Offset
  :   The benefits provided under Formula A, Formula B and the Excess Portion of
the Plan shall, in total, be reduced by the Participant’s pension benefits under
the qualified and non-qualified pension plans of Union Bank of California (each
of which shall be considered an “offsetting benefit” for purposes of this
Appendix B-10).
 
       
Form of Payment
  :   Life annuity
 
       
Vesting Service Start Date
  :   From date of hire
 
       
Vesting — Part A
  :   Five (5) Years of Vesting Service, or, if earlier, when employment is
terminated without Cause by the Company or the employee terminates for Good
Reason following a Change of Control
 
       
Vesting — Part B
  :   Age 55 and ten (10) Years of Vesting Service, or, if earlier, when
employment is terminated without Cause by the Company or the employee terminates
for Good Reason following a Change of Control
 
       
Unreduced Retirement Age
  :   65
 
       
Early Retirement Reduction
  :   The early commencement factors set forth in Section 4 of Appendix C of the
Qualified Plan.
 
       
Earliest Payout Date
  :   Age 55
 
       
Defined Terms
  :   For purposes of this Appendix B-10, the terms “Cause”, “Good Reason”, and
“Change of Control” shall have the same meaning as such terms have for purposes
of the named Participant’s written employment agreement.

